—Order, Supreme Court, New York County (Joan Lobis, J.), entered March 11, 1997, which granted defendant’s motion to vacate the default judgment of divorce entered May 16, 1991, unanimously affirmed, with costs.
The motion was properly granted, it being acknowledged that the affidavit bearing defendant’s name underlying the subject uncontested divorce judgment was forged, there being *64no proof that defendant colluded in the fraud, and there being no proof of personal jurisdiction over defendant except for this forged affidavit (CPLR 5015 [a] [4]; see, Moracchini v Moracchini, 212 App Div 21, 24-25). Concur — Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.